UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7571


LLOYD WAYNE SHEPPARD,

                Petitioner - Appellant,

          v.

DEAN MANNOR, Commonwealth’s Attorney,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00547-GEC-RSB)


Submitted:   September 24, 2015          Decided:   September 29, 2015


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Wayne Sheppard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lloyd    Wayne   Sheppard       appeals      the     district    court’s     order

dismissing his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2254 (2012) petition.                   We have reviewed the record and

find    no   reversible    error.         Accordingly,         we     grant    leave      to

proceed in forma pauperis and affirm for the reasons stated by

the district court.         Sheppard v. Mannor, No. 7:14-cv-00547-GEC-

RSB (W.D. Va. Oct. 16, 2014).

       Additionally, we construe Sheppard’s notice of appeal and

informal brief as an application to file a second or successive

§ 2254 petition.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).          In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on    either:   (1) a   new     rule    of       constitutional       law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral      review;    or    (2)     newly           discovered    evidence,       not

previously      discoverable       by     due       diligence,        that    would       be

sufficient to establish by clear and convincing evidence that,

but    for   constitutional      error,       no    reasonable      factfinder      would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2012).          Sheppard’s claims do not satisfy either of

these   criteria.       Therefore,       we       deny    authorization       to   file    a

successive § 2254 petition.



                                             2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3